DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to claims filed on 7/30/2020. 
All documents listed in applicant’s Information Disclosure Statements have been considered; documents that have been crossed out will not be listed as cited references in any subsequent patent publication resulting from the instant application. 
Claims pending in the case: 1-21

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 7-10, 14-17 and 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) in view of Mandalia (US 20140089967).

Regarding claim 1, Matthews teaches, a method comprising: determining, by a computing device and based on information indicating selection of a program for output via a first screen device (Matthews: [21-22]: receive selection of a program to be displayed on the TV), one or more screen applications related to the program (Matthews: [27]: determine supplementary content); 
causing output, via the first screen device, of an icon (Matthews: [31, 33, 36]: display links to supplementary content (icons)) selectable to trigger one or more of: 
download, …, of at least one of the one or more screen applications, or 
launch, …, of the at least one of the one or more screen applications (Matthews: [31, 33, 36]: display links to launch supplementary content).
However Matthews does not specifically teach, launch, by the second screen device, of the at least one of the one or more screen applications;
Mandalia teaches, launch, by the second screen device, of the at least one of the one or more screen applications (Mandalia: [43]: a link of secondary content in one device may be used to launch application in a second device).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews and Mandalia because the systems are in the field of presenting related companion content to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would add flexibility to the system where the companion content item displayed on one device may be used to launch the content in another device. With this combination the user has the option to view related content in a device other than the one presenting the primary content.

Regarding claim 2, Matthews, Mandalia teach the invention as claimed in claim 1 above and further, further comprising: determining, based on occurrence of a particular event of a plurality of sequential events comprised by the program, one or more additional screen applications related to the particular event (Matthews: [7-8]: display supplementary content based on identity information; [10]: identity information may be particular scene or objects in a scene) (Mandalia: [32]: content based on what is happening within the primary content); and 
sending an additional icon for output at the first screen device, wherein the additional icon is configured to, after being selected, cause a download, or launch, of at least one of the one or more additional screen applications at the second screen device (Matthews: [10]: display related supplementary content while the scene is playing) (Mandalia: [32]: related content synchronized with event in primary content, [43]: a link of secondary content in one device may be used to launch application in a second device).

Regarding claim 3, Matthews, Mandalia teach the invention as claimed in claim 1 above and further, further comprising: selecting, based on one or more factors, a plurality of screen applications; and sending a plurality of icons to be output at the first screen device, wherein each of the plurality of icons corresponds to one of the plurality of screen applications (Matthews: [7-8]: display supplementary) (Mandalia: [32]: present content based on what is happening within the primary content), 
wherein at least one of the plurality of screen applications is configured to output supplemental content at the second screen device contemporaneously with an output of the 

Regarding claim 7, Matthews, Mandalia teach the invention as claimed in claim 1 above and further, further comprising: sending a listing of a plurality of programs for output by the first screen device, wherein the listing comprises a portion of a program guide listing for outputting the icon; and receiving, by a computing device, a selection of the program from a listing of a plurality of programs (Mandalia: [24]: view content from a program guide).

Regarding Claim(s) 8 and 15, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 9-10, this/these claim(s) is/are similar in scope as claim(s) 2-3 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 14 and 21, this/these claim(s) is/are similar in scope as claim(s) 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16-17, this/these claim(s) is/are similar in scope as claim(s) 2-3 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.


Claim 4-6, 11-13 and 18-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) and Mandalia (US 20140089967) in further view of Vehovsky (US 20140325359).

Regarding claim 4, Matthews, Mandalia teach the invention as claimed in claim 1 above but not, further comprising: sending item description information corresponding to the icon, wherein the item description information comprises a preview of features of the at least one of the one or more screen applications.
Vehovsky teaches, sending item description information corresponding to the icon, wherein the item description information comprises a preview of features of the at least one of the one or more screen applications (Vehovsky: [39]: thumbnail with overview of the related content and option to preview).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Mandalia and Vehovsky because the systems are in the field of presenting related companion content to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would not only display the related content for the user to select and launch in the same or a second device, but also enables the user to review an overview of the content and preview the content before launching it. The combination improves the system by providing more information which can be used by the user to decide whether the suggested content is of interest to the user or not.

Regarding claim 5, Matthews, Mandalia teach the invention as claimed in claim 1 above and further, further comprising: receiving, based on information indicating an input received via the at least one of the one or more screen applications, content from the second screen device (Mandalia: [20, 43]: secondary content may be displayed in first or second device. Content may be launched from one device to another), 
But not, wherein the content comprises a social media post for display at the first screen device, wherein the social media post is based on input received at the second screen device.
Vehovsky teaches, wherein the content comprises a social media post for display at the first screen device, wherein the social media post is based on input received at the second screen device (Vehovsky: [55, 59, 73, 78]: related content may be social media feeds created in a second device).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Mandalia and Vehovsky because the systems are in the field of presenting related companion content to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable displaying a wider range of related contents including content from social media.

Regarding claim 6, Matthews, Mandalia teach the invention as claimed in claim 1 above and further teach, further comprising: receiving, based on information indicating an input received via the at least one of the one or more screen applications, content from the second 
But not, wherein the content comprises a positional marker for display at the first screen device.
Vehovsky teaches, wherein the content comprises a positional marker for display at the first screen device (Vehovsky: [21, 58]: content may have time marker for easy navigation; match related content to time markers in the video).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Mandalia and Vehovsky because the systems are in the field of presenting related companion content to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve the system by providing a time marker to display the portion of the video being displayed and also enable displaying related content is the relevant positions in the video. The combination provides “a mechanism that allows a video to be played while presenting additional contextually relevant content to the viewer of the video in a single, related experience” (see Vehovsky [3]).

Regarding Claim(s) 11-13, this/these claim(s) is/are similar in scope as claim(s) 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 18-20, this/these claim(s) is/are similar in scope as claim(s) 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.